Judgment of the Supreme Court, New York County (Dorothy Cropper, J.), rendered March 8, 1989 convicting defendant, after jury trial, of grand larceny in the third degree and sentencing him to 1 to 3 years’ imprisonment, unanimously affirmed.
Viewing the evidence in the light most favorable to the People, defendant’s guilt was proven beyond a reasonable doubt. (People v Malizia, 62 NY2d 755, cert denied 469 US 932.) The taxi driver testified that defendant put a knife to his chest and threatened to stab him if he did not give defendant money, and that defendant snatched the cash in a fight. Defendant testified to a homosexual encounter which went sour. The issue of credibility in respect to the conflicting testimony was for the trier of fact to resolve. (People v Bleakley, 69 NY2d 490.)
Defendant’s arguments that on summation the prosecutor denigrated defense counsel, vouched for the credibility of the police officers, and claimed that defendant’s testimony was fabricated were unpreserved for appellate review. Even if we were to reach these issues in the interest of justice we would find them to be without merit. Concur—Murphy, P. J., Carro, Wallach, Kupferman and Asch, JJ.